DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           BRAD C. BOSWELL,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-1107

                               [October 1, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case No. 472009CF000171B.

   Brad C. Boswell, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CJ., GERBER and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.